PER CURIAM
Defendant waived his right to counsel in a probation revocation hearing and represented himself. The record does not show that the trial court advised him of the consequences of a revocation or of the possible consequences and pitfalls of representing himself. See State v. Busby, 107 Or App 368, 812 P2d 14 (1991). A trial court must make at least a minimum inquiry into whether a defendant understands the consequences of a waiver of counsel before allowing him to proceed without counsel. State v. Boswell, 92 Or App 652, 760 P2d 276 (1988). The state concedes that defendant was not advised and is entitled to a new hearing.
Reversed and remanded for a new hearing.